FILED
                             NOT FOR PUBLICATION                            APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50167

                Plaintiff - Appellee,             D.C. No. 2:08-cr-01234

    v.
                                                  MEMORANDUM *
NICHOLAS MYLES GARCIA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

         Nicholas Myles Garcia appeals from the 51-month sentence imposed

following his guilty-plea conviction for conspiracy and subscribing to a false tax

return, in violation of 18 U.S.C. § 371 and 26 U.S.C. § 7206(1). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for resentencing.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the case must be remanded for resentencing because the

district court provided no explanation whatsoever for the sentence imposed. The

government concurs in the request, conceding that the district court did not provide

an adequate explanation of its sentencing decision. Based on our review of the

record, we agree that the district court plainly erred by failing to discuss any of the

applicable sentencing factors, explain how it resolved the parties’ dispute with

respect to the Guidelines calculations, or address Garcia’s request for a sentence

below the Guidelines range. See United States v. Carty, 520 F.3d 984, 993 (9th

Cir. 2008) (en banc); see also United States v. Waknine, 543 F.3d 546, 554-55 (9th

Cir. 2008).

      In light of the remand, we decline to address the remaining issues raised in

Garcia’s opening brief.

      SENTENCE VACATED and REMANDED for RESENTENCING.




                                           2                                     10-50167